                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

RICHARD DAVID RODRIGUEZ,

                               Plaintiff,
                                                              No. 1:18-cv-988-KRS
v.

NANCY A. BERRYHILL,
Deputy Commissioner for Operations
of Social Security Administration,

                               Defendant.

                                ORDER TO SHOW CAUSE
       THIS MATTER is before the Court sua sponte following a review of the record in the

above-titled cause. Having so reviewed, the Court finds that on January 11, 2019, Defendant

filed a Motion to Dismiss for lack of jurisdiction (Doc. 17). To date, however, Plaintiff has not

responded to the motion.

       IT IS, THEREFORE, ORDERED that on or before February 21, 2019, Plaintiff shall

file a response to this order showing cause as to why this case should not be dismissed. Plaintiff is

hereby notified that failure to respond to this order may result in the dismissal of this action

without prejudice and without further notice.


                                                       __________________________________
                                                       UNITED STATES MAGISTRATE JUDGE
